Citation Nr: 0842997	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-03 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD) currently evaluated as 50 
percent disabling effective February 1, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970 and from June 1977 to June 1981.  Service in Vietnam is 
evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

The veteran's service connection claim for PTSD was granted 
in the June 2002 rating decision.  The veteran disagreed with 
the 30 percent disability rating effective September 1999, 
the date of the veteran's claim, and he perfected an appeal.

In November 2004, the veteran and his representative 
presented evidence and testimony in support of his claim for 
an increased disability rating at a hearing at the RO before 
a local hearing officer.  A transcript of that hearing is 
attached to the veteran's VA claims folder.

In February 2008, the RO granted an increased disability 
rating for the veteran's PTSD, evaluating the disability as 
50 percent disabling effective February 1, 2003.

In an October 2008 writing, the veteran's representative 
stated that the veteran desired to withdraw his appeal of the 
issue of an increased disability rating for PTSD.


FINDING OF FACT

In a written statement dated October 8, 2008, prior to the 
promulgation of a decision in the appeal, the veteran's 
representative identified the veteran by name and by VA claim 
number and stated that the veteran was satisfied with the 
currently assigned 50 percent disability rating for his 
service-connected PTSD, and that he wished to withdraw the 
appeal.


CONCLUSION OF LAW

The issue of entitlement to an increased initial disability 
rating PTSD is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and 
(d) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated in the Procedural History section above, the 
June 2002 rating decision granted service connection for 
PTSD.  The veteran disagreed with the rating decision and 
timely appealed the issue of the initial disability rating.  
In an October 8, 2008 written statement, the veteran's 
representative stated that the wanted to withdraw the appeal 
for an increased disability rating for PTSD.  The written 
statement was received by the Board On October 9, 2008.

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the veteran.  Pursuant 
to 38 C.F.R. § 20.204, the veteran or his representative can 
withdraw his appeal, or any issue therein, in a written 
submission to the Board.  In this case, the October 8, 2008, 
statement has all the required information.  Pursuant to 
38 C.F.R. § 20.204(b), the withdrawal was effective upon 
receipt by the Board, or in this case, on October 9, 2008.  
Thus, the Board has no jurisdiction to consider the issue of 
an increased disability rating for PTSD which has been 
withdrawn and it shall therefore be dismissed.




ORDER

Entitlement to an increased initial disability rating for 
PTSD is dismissed.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


